WALKER, Circuit Judge.
This is a writ of error to obtain a review of a judgment of conviction on an indictment which charged that the plaintiff in error, “Severo Sotello, did unlawfully, willfully, knowingly, and with intent to export the munitions of war hereinafter described, from said county of Presidio, state of Texas, to and into the United States of Mexico, the exact point in said United States of Mexico being to your grand jurors unknown, and hence not here set forth, make a shipment of certain munitions of war, to wit, about two thousand (2,000) rounds of rifle cartridges, a further and more detailed description thereof being to your grand jurors unknown, and hence not here set forth, by transporting the same from some point in the county of Presidio, in the state of Texas, the exact location of which is to your grand jurors unknown, and hence not here set forth to a point in Presidio county, state of Texas, the'exact location of which is to your grand jurors unknown, but which is located at a point about 12 miles northwest of the town of Presidio, in the county of Presidio, and state of Texas, and about five hundred (500) yards from the international boundary line between the United States of America and the United States of Mexico, with the said unknown point in the United *722States of Mexico as the destination thereof.” U. S. Comp. S.t. §§ 7677, 7678; United States v. Chavez, 228 U. S. 525, 33 Sup. Ct. 595, 57 L. Ed. 950.
[1] An assignment of error based upon the action of the court in overruling a motion that a verdict of not guilty be directed is sought to be supported on the ground that the evidence adduced was insufficient to support a verdict of guilty. Two witnesses testified for the prosecution, John Black, a corporal, and J. D. Marcom, a horse-shoer, in the Sixth Cavalry. The following are extracts from the testimony of the first-mentioned witness:
“I am stationed at Indio, Tex., 22 miles out from Presidio-. I recall taking the defendant into arrest about the 21st day of September. The morning of September 21st I was going to Presidio on my own business, and about 10 miles out of camp, at a place where we always look for smugglers, I saw this Mexican coming along. When he saw me he started to take a trail-northwest of the river, and I rode on and spoke to him. I turned and held him up, and he didn't want to show me what he had in his bag; but I made him hand it over and then Horse-Shoer Marcom and another special patrol came along, and I delivered him over to be searched. Horse-Shoer Marcom searched him and found the ammunition, a sack full, and also a box. He was traveling on a Spanish mule. He had the ammunition thrown over his saddle in a sack, with his coat thrown over it. I didn’t open it myself; there was ammunition in it. * * * This man was about 12 miles from Presidio. It was about 300 to 500 yards from the boundary line the first time I saw him. He was going in a northwestern direction. There is a place near where this man was where the river can be crossed, and he was approaching the crossing. This was in Presidio county. * * * This man was carrying the ammunition on a mule and was riding the mule. * * ■* There was about 2,000 rounds. * * * He was traveling northwest at that time. It is not a fact, if he was traveling in a northwesterly direction, that it would carry him away from the international boundary; it would carry him right over the border. I ■ don’t know that you can cross the river at most any place. They have regular fords, but they are full of quicksand. * * * There are not very many people down in that vicinity. There is some traveling, people going and coming from Mexico. * * * At the time I arrested this man he was not proceeding toward the headquarters of the captain; he was going in the opposite direction. * * * I do not know where the defendant lives. * * * Being right around in there, I know he didn’t live anywhere the way he was going, or I would have seen him. I don’t know o,f my own knowledge that this defendant did not live in the direction he was traveling; but, if he had lived in or around there, I would have seen him, as much as I have ridden the border. * * * There were bandits across the river in that vicinity.”
In the course of the testimony of the other witness for the prosecution, he stated that he examined the defendant and found some ammunition, Mauser rifle cartridges, on the front of the mule, that he never saw the kind of ammunition he had used for sporting rifles, and that the defendant was about 300 to 500 yards from the boundary line at the time he was arrested. There was testimony to the effect that Mausers are used extensively by the Mexicans. The defendant was examined as a witness in his own behalf. In the course of his examination he stated that he was a farmer, that he lived on Stephen Ochoa's ranch, near Indio, Tex., and had lived there about 8 months; that before that he lived in Mexico, but had not been back there since he crossed over about 8 months before; that he found the ammunition hidden near the river on the side of the road that comes from Mexico; *723that it was in a sack and thrown in some brush, right along the side of the road; that at the time he was arrested he was taking the ammunition to Indio camp to deliver it to the chief there; that when the soldiers were coming toward him he didn’t take a trail; that he was not going toward the river; that he did not speak any English; that he had friends on the other side of the river; that some friends cross the border and visit him; that he knew one bandit over there, but had not seen him for about a year.
We think circumstances which evidence adduced disclosed were such as to support an inference that the destination of the ammunition which the defendant was carrying was Mexico. It was open to the jury not to credit the defendant’s explanation of his possession of the ammunition, and to find from testimony in conflict with his that he was going toward Mexico, and not toward Indio camp. The quantity and kind of ammunition found in the defendant’s possession, the place at which he had it, the direction in which he was going, the fact that he had lived in Mexico and had relations with persons living there, his conduct when the presence of the soldiers became known to him, and what he testified to by way of explaining his conduct, were circumstances shedding light on the question whether the destination of the ammunition was or was not Mexico. The conclusion is that there was evidence to support the material averments of the indictment, and that the court did not err in overruling the motion for a directed verdict of not guilty,
■ [2] It is assigned as error that the court, in charging the jury upon the question of reasonable doubt, said that a reasonable doubt must be a doubt for which a sensible man could give a good reason, which reason must be based upon the evidence or the want of evidence. The following is the part of the court’s charge which dealt with the subject of reasonable doubt:
“Tlie defendant in this case is presumed to he innocent until his guilt is established by legal and competent evidence beyond a reasonable doubt, and if you have a reasonable doubt of his guilt you should acquit Mm. By reasonable doubt you will understand that the court does not mean fanciful conjecture which an imaginative man may conjure up, but the doubt which reasonably flows from the evidence, or the want of evidence, and a doubt for which the sensible man could give a good reason, which reason must be ba seel on the evidence, or the want of evidence, such a doubt as a sensible man would act upon or decline to act upon in his own concerns. If you have such a doubt, the defendant is entitled to the benefit of that doubt and you should acquit him; but if you aro satisfied from the evidence that he is shown to have committed the offense with which he is charged, you should find him guilty.”
The part of the instruction of which complaint is made was qualified and explained by the language which immediately followed it, forming a part of the same sentence — “such a doubt as a sensible man would act upon or decline to act upon in his own concerns.” The instruction as a whole was such as to make it known to the jury that it was their duty to acquit the defendant, if the evidence left them with such a doubt of his guilt as a sensible man would act upon or decline to act upon in his own concerns. The instruction as a whole was such that *724the defendant could not have been prejudiced by it. Hopt v. Utah, 120 U. S. 430, 7 Sup. Ct. 614, 30 L. Ed. 708.
Of other rulings complained of no more need be said than that no one of them constituted reversible error.
The judgment is affirmed.